DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 2) that “replication rate” is the frequency at which data is replicated, which is different from “number of replicate nodes”. Examiner respectfully disagrees. The full claimed limitation in question reads “adjusting, based on the heatmap, the minimum number of respective one or more replicate nodes for at least one data block of the one or more data blocks”. Examiner interprets this limitation to mean adjusting the number of nodes to which a block is replicated.
Eda configures the replication rate to comply with the recovery point objective (RPO), by adjusting the distribution of access frequencies/heatmap between primary site and replication sites (i.e., number of replicate nodes) such that snapshot data is accessed more frequently [0062]. In other words, replication rate is the number of replicate nodes to which a block is replicated.

Applicant further states that copy-on-write is different from replication, since the live data and the inactive snapshot data have different contents. Examiner agrees. However in Eda, conventional copy-on-write (COW) system implements copy-on-write as a sequence of multiple operations (i)-(vii) involving snapshot creation (i.e., replication) followed by write to live data [0055]. Eda recognizes the sudden performance degradation caused by such approach [0056], and teaches techniques to overcome the performance degradation by distributing access heatmap between snapshot data and live data after snapshots are created but before write to live data [0057]. In other words, replication is a part of, not the whole, copy-on-write.

Applicant further states that versioning is different from replication. Examiner agrees. However in Eda, conventional copy-on-write (COW) system implements copy-on-write as a sequence of multiple operations (i)-(vii) involving snapshot (i.e., version) creation (i.e., replication) followed by write to live data [0055]. Eda recognizes the sudden performance degradation caused by such approach [0056], and teaches techniques to overcome the performance degradation by distributing access heatmap between snapshot data and live data after snapshots are created but before write to live data [0057].


Applicant further states (pp. 3) that optimal placement is different from minimum replication. According to the instant specification [0027], heatmaps are used to identify access patterns of data blocks, in order to optimize the set of replicate nodes to reduce access latency. In other words, the goal is not to minimize replication, but to optimize access latency.
Eda creates snapshots for various purposes, such as data protection, data analysis and reporting, data replication, etc. [0003]. Whenever snapshots are created, Eda determines their optimal placement based on access history heatmaps [0018] to minimize the total cost of ownership of a backup solution [0005].

Applicant further states (pp. 5) that Eda does not teach “requesting, by a first node”. In particular, a passive component “portion” cannot make requests. Examiner respectfully disagrees.
Eda determines optimal (i.e., minimal) placement of block snapshots based on the heatmap (i.e., access history) in multi-tier storage architecture supporting copy-on-write [0018]. In particular, active block (i.e., newest snapshot) and inactive blocks (i.e., older snapshots) are placed on faster or slower portions of a storage device based on the heatmap [0051]. Upon receiving access operation (i.e., request) to a block, Eda maintains (i.e., generates or modifies) the associated heatmap (fig. 2, #S255; [0043]).

Applicant further states (pp. 6) that copy-on-write is different from replication, since the live data and the inactive snapshot data have different contents. Examiner agrees. However in Eda, conventional copy-on-write (COW) system implements copy-on-write as a sequence of multiple operations (i)-(vii) involving snapshot creation (i.e., replication) followed by write to live data [0055]. Eda recognizes the sudden performance degradation caused by such approach [0056], and teaches techniques to overcome the performance degradation by distributing access heatmap between snapshot data and live data after snapshots are created but before write to live data [0057].
Applicant further states that copy-on-write facilitates recovery but does not achieve claim 1’s purpose of replication. According to the instant specification [0027], heatmaps are used to identify access patterns of data blocks, in order to optimize the set of replicate nodes to reduce access latency. In other words, the goal of claim 1 is not to minimize replication, but to optimize access latency.
Eda creates snapshots for various purposes, such as data protection, data analysis and reporting, data replication, etc. [0003]. Whenever snapshots are created, Eda determines their optimal placement based on access history heatmaps [0018] to minimize the total cost of ownership of a backup solution [0005].
In summary, Eda teaches the argued limitations of independent claims 1 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eda et al. US patent application 2018/0121455 [herein “Eda”].
Claim 1 recites “A method comprising: replicating each data block of a plurality of data blocks on a minimum number of respective one or more replicate nodes of a plurality of nodes;”
Eda determines optimal (i.e., minimal) placement of block snapshots based on the heatmap (i.e., access history) in multi-tier storage architecture supporting copy-on-write [0018]. In particular, active block (i.e., newest snapshot) and inactive blocks (i.e., older snapshots) are placed on faster or slower portions of a storage device based on the heatmap [0051].
Claim 1 further recites “requesting, by a first node of the plurality of nodes, access to one or more data blocks of the plurality of data blocks; based on said requesting said access: modifying a heatmap, and replicating the one or more data blocks to the first node;”
Upon receiving access operation to a block, Eda maintains (i.e., generates or modifies) the associated heatmap (fig. 2, #S255; [0043]).
Claim 1 further recites “adjusting, based on the heatmap, the minimum number of respective one or more replicate nodes for at least one data block of the one or more data blocks.” Examiner interprets this to mean adjusting the number of nodes to which a block is replicated.
Eda copies (i.e., replicates) the block to first-tier of the multi-tier file system device (fig. 2, #S260-#270; [0045]). Eda configures the replication rate to comply with the recovery point objective (RPO), by adjusting the distribution of access frequencies/heatmap between primary site and replication sites (i.e., number of replicate nodes) such that snapshot data is accessed more frequently [0062].
Claim 11 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The method of Claim 1 further comprising, based on said requesting said access, adding the first node to said respective one or more replicate nodes for the one or more data blocks.”
Eda copies (i.e., replicates) the block to first-tier (i.e., replicate nodes) of the multi-tier file system device (fig. 2, #S260-#270; [0045]).
Claim 12 is analogous to claim 2, and is similarly rejected.

Claim 7 recites “The method of Claim 1 further comprising recording, in response to said requesting said access, identifiers of: the first node, and at least one data block of the one or more data blocks.”
Eda uses snapshot metadata information tables to store a snapshot name, its creation timestamp, and other information such as its physical storage location (i.e., first node) [0010], and percentage values used in computing the heatmap [0068].
	Claim 17 is analogous to claim 7, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eda as applied to claims 1 and 11 above respectively, and further in view of ReadWriteLock. http://tutorials.jenkov.com/java-util-concurrent/readwritelock.html, 2014, pp. 1-5 [herein “ReadWriteLock”].
Claim 3 recites “The method of Claim 1 further comprising, in response to said requesting said access, granting based on a type of said access, for the one or more data blocks: a read lock that prevents the plurality of nodes from modifying the one or more data blocks, or a write lock that provides exclusive access by the first node.”
Eda teaches claim 1, but does not signify the type of access by the lock placed on a block; however, ReadWriteLock teaches using read/write locks to ensure that a read-locked block is read by one or more readers, while a write-locked block is exclusively written by at most one writer (ReadWriteLock: pp. 2/5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Eda with ReadWriteLock. One having ordinary skill in the art would have found motivation to utilize the industry standard locking mechanism to ensure proper concurrency in multi-thread programming.
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of Claim 3 further comprising releasing the write lock, including: retaining, in said respective one or more replicate nodes for the one or more data blocks, only the first node, and replicating the one or more data blocks to said minimum number, including the first node, of respective one or more replicate nodes of the plurality of nodes.”
After Eda applies a write operation to block snapshot LB100 to get block snapshot LB200 (i.e., write lock released), LB100 becomes inactive while LB200 is active [0056]. Heatmap information is transferred from LB100 to LB200, which is then used to predict whether data is going to be accessed from LB100 or LB200 or divided between the two [0057]-[0058]. The block predicted to be "hot" is retained on the faster portion (i.e., first node) of the storage device [0051].
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of Claim 3 wherein: said granting the read lock for at least one data block of the one or more data blocks does not occur between said granting the write lock and second granting the write lock for said at least one data block to a second node; the method further comprises in response to the second node releasing the write lock, selecting said minimum number, including the second node and excluding the first node, of respective one or more replicate nodes of the plurality of nodes for replicating said at least one data block.”
In Eda, when LB100 is written (i.e., first write lock) to get LB200, LB200 is written (i.e., second write lock) to get LB300, and there is no read operation on LB200 (i.e., no read lock) in between, LB100 and LB200 become inactive while LB300 is active [0056]. Heatmap information is transferred from LB100 to LB300, which is then used to predict whether data is going to be accessed from LB100-LB300 or divided between the three [0057]-[0058]. The block predicted to be "cold" is placed on the slower portion (i.e., second node) of the storage device [0051].
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of Claim 3 wherein said adjusting the heatmap is based on said type of said access.”
In maintaining Eda’s heatmap by counting past access operations, recent accesses might be weighted more heavily, or the count might be adjusted based on the rate of change (i.e., write) access (i.e., type of access) frequency over time [0049].
Claim 16 is analogous to claim 6, and is similarly rejected.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eda as applied to claims 1 and 11 above respectively, and further in view of Basics of Hash Tables. https://www.hackerearth.com/practice/data-structures/hash-tables/basics-of-hash-tables/tutorial/, 2019, pp. 1-11 [herein “Hashing”].
Claim 8 recites “The method of Claim 1, wherein said adjusting the heatmap comprises hashing.”
Eda teaches claim 1, where snapshot metadata information tables are used to store a snapshot name, its creation timestamp, and other information such as its physical storage location (i.e., first node) [0010], and percentage values used in computing the heatmap [0068].
Eda does not disclose this claim; however, Hashing is a standard technique that supports constant-time search and retrieval of a set of key-value pairs stored in hash tables (Hashing: pp. 3/11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Eda with Hashing. One having ordinary skill in the art would have found motivation to implement Eda’s snapshot metadata information tables as hash tables to enable fast access of snapshot metadata.
Claim 18 is analogous to claim 8, and is similarly rejected.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eda as applied to claims 1 and 11 above respectively, and further in view of Chen et al. Collective Mining of Bayesian Networks from Distributed Heterogeneous Data. Knowledge and Information Systems (2004) 6:164-187 [herein “Chen”].
Claim 9 recites “The method of Claim 1, wherein said adjusting the minimum number of respective one or more replicate nodes for the at least one data block comprises for the at least one data block of the one or more data blocks: asynchrony, predicting by a Bayesian network, reducing said minimum number of respective one or more replicate nodes based on an amount of write access requests, and/or increasing said minimum number of respective one or more replicate nodes based on an amount of read access requests.”
Eda teaches claim 1, where in maintaining the heatmap based on counting past access operations, recent accesses might be weighted more heavily, or the count might be adjusted based on the rate of change (i.e., write) access frequency over time [0049].
Eda does not disclose the limitation on Bayesian network; however, Chen extracts (i.e., predicts) patterns and correlations from distributed web logs of access events using a Bayesian network model (Chen: sec. 1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Eda with Chen. One having ordinary skill in the art would have found motivation to utilize Chen’s Bayesian network to predict future access operations based on historical access history, in order to optimize the placement of block snapshots.
Claim 19 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The method of Claim 9 wherein said predicting by the Bayesian network comprises calculating a probability that: two data blocks will be accessed together, one data block will be accessed because another data block has been accessed, the first node will access a particular data block, and/or a lock will be released in a duration.”
Eda teaches claim 9, but does not disclose this claim; however, a Bayesian network is a probabilistic graph model with nodes representing variables (i.e., events e.g., a block is read) and edges denoting probabilistic relationships among variables (e.g., two blocks accessed together, one block accessed because of another, etc.) (Chen: sec. 3.1, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Eda with Chen. One having ordinary skill in the art would have found motivation to utilize Chen’s Bayesian network to predict future access operations based on historical access history, in order to optimize the placement of block snapshots.
Claim 20 is analogous to claim 10, and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163